Citation Nr: 0102657	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for pes cavus.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected duodenal spasm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel






INTRODUCTION

The veteran had active service from December 1972 to November 
1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran failed to report for a hearing before a traveling 
member of the Board scheduled in December 2000.  See 
38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral pes cavus when it issued an unappealed rating 
decision in February 1975.

2.  Evidence submitted subsequent to the February 1975 
decision bears directly and substantially upon the specific 
matter under consideration; is not cumulative or redundant; 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Service-connected duodenal spasm is manifested by no more 
than continuous moderate symptoms, treated with ongoing 
medication.

4.  The veteran failed, without good cause, to report for 
examination scheduled in conjunction with his claim of 
entitlement to an increased rating for service-connected 
duodenal spasm; such examination was necessary to the full 
adjudication of benefits.


CONCLUSIONS OF LAW

1.  New and material evidence has been received subsequent to 
the February 1975 RO rating decision that denied entitlement 
to service connection for pes cavus and the claim is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1103 (2000).

2.  The criteria for a 20 percent evaluation for service-
connected duodenal spasm have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107);  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000).

3.  An evaluation in excess of 20 percent for service-
connected duodenal spasm must be denied as a matter of law.  
38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pes Cavus

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  

The presumption of sound condition attaches where there has 
been an induction examination in which the later complained-
of disability was not detected.  38 U.S.C.A. § 1111 (West 
1991); Verdon v. Brown, 8 Vet. App. 529 (1996); 38 C.F.R. 
§ 3.304(d).

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
VA's General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5 (2000), 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VAOPGCPREC 82-90 
(originally issued as VAOPGCPREC 1-85).

The General Counsel opinion advised that when a disease is of 
a congenital nature, VA adjudicators are justified in finding 
that such disease pre-existed service, but that in cases 
where the disease is first manifest in service, guidance from 
medical authorities may be necessary regarding the actual 
time of inception.  Id.  Typically in these cases, 
entitlement to service connection should turn on the question 
of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  That question 
must be resolved by applying the same stringent legal 
standards that are applicable in cases involving acquired 
disabilities.  Monroe v. Brown, 4 Vet. App. 513 (1993).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  




Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

A "lasting worsening of the condition"--that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 (1997) (Steinberg, J., 
dissenting); Degmetich, 104 F. 3d at 1331-33 (holding that VA 
compensation cannot be awarded for a disability that existed 
in the past but no longer exists even if that disability was 
service-connected); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103.

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  





If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

First, the Board notes that, in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that the Court 
erred in adopting the "material evidence" test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 
F.3d at 1363-64.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 
38 C.F.R. § 3.156(a).  In view of the fact that the Court has 
held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously announced in Colvin, and 
further in view of the fact that the Board herein reopens the 
claim, no prejudice results to the veteran by the Board's 
consideration based on materiality.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

In this case, the RO initially denied service connection for 
pes cavus in a rating decision dated in February 1975.  The 
RO considered service medical evidence of foot complaints and 
in-service examination evidence of high arches, as well as 
post-service VA examination evidence of a bilateral foot 
disorder diagnosed as mild, congenital pes cavus.  

In February 1975, the RO denied the claim and stated that 
bilateral pes cavus was a constitutional or developmental 
abnormality and not a disability under the law.  The RO 
notified the veteran of that decision in March 1975.  As he 
did not timely appeal, the decision became final.  
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2000); see also 
38 C.F.R. § 19.153 (1974).

Subsequent to that time the veteran has argued that his foot 
problems occurred as a result of regular in-service hiking 
and running drills, and argues that he has continued to 
experience foot pain and other related problems since 
discharge.  

Also newly received are VA outpatient records, which include 
report of evaluation for complaints of foot pain and 
collapse, reported by the veteran to have started in service.

Finally, the reports of VA examination conducted in June 1999 
have been associated with the claims file.  Pertinent to the 
veteran's feet, X-rays showed a bilaterally pes cavus 
deformity with early arthritis.  The general medical 
examination report includes recount of neurologic symptoms, 
to include affecting the lower extremities.  An orthopedic 
examination report is also of record and includes note of the 
veteran's in-service foot problems, with continuing symptoms, 
as well as an episode when his feet "collapsed" two and 1/2 
years earlier, with a diagnosis of progressive nerve 
degenerative disorder.  Orthopedic examination of the feet 
revealed a good arch.  The examiner diagnosed a history of 
pes cavus, stated to be minimally symptomatic, and stated 
that the veteran "does not currently have a chronic foot 
condition which in my opinion was treated while on active 
duty.  Pes cavus, by definition is a descriptive term for an 
exceedingly high arch and is commonly associated with certain 
neurological abnormalities and it is not considered to be a 
developmental or condition related disorder."

The June 1999 VA examination opinion directly speaks to the 
existence and etiology of the veteran's pes cavus and as such 
is so significant that it must be considered in connection 
with the veteran's claim.  Accordingly, the claim is 
reopened.  38 C.F.R. § 3.156(a).  That matter is further 
discussed in the remand portion of this decision insofar as 
additional development is indicated to fulfill VA's duty to 
assist.

Duodenal Spasm

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

38 C.F.R. § 4.114, Diagnostic Code 7305 pertains to duodenal 
ulcers.  Where mild with recurring symptoms once or twice 
yearly a 10 percent rating is assigned.  Moderate disease 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations shall be rated 20 percent.  
Moderately severe disease that is less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year shall be rated 
40 percent.  Where severe and the pain is only partially 
relieved by standard ulcer therapy, with periodic vomiting, 
recurrent hematemesis or melena, and with manifestations of 
anemia and weight loss productive of definite impairment of 
health, a 60 percent rating is warranted.

Factual Background

The RO established service connection for a duodenal spasm in 
February 1975 and assigned a 10 percent evaluation under 
Diagnostic Code 7305, effective November 3, 1973.  In 
connection with an increased rating claim the veteran 
presented for a VA examination in December 1998.  

He complained of postprandial cramping after eating certain 
foods and reported the use of Maalox to relieve symptoms.  He 
reported nausea, without vomiting, with no evidence of weight 
loss.  The veteran's claims file was not available at that 
time and the VA examiner noted that information pertinent to 
the disability was "extremely limited".  Examination of the 
abdomen revealed no abnormalities.  Upper gastro-intestinal 
studies revealed the kidneys, bladder and ureter to be within 
normal limits.  The impression was a history of duodenal 
spasm, stated to be symptomatic.

In connection with VA examination in June 1999, the claims 
file was again not available to the examiner.  The examiner 
cited X-ray evidence of mild esophagitis, moderate gastritis 
and duodenitis with spasm of the duodenum.  Physical 
examination revealed no abdominal abnormalities.  Symptoms 
were stated to be moderate and the veteran was noted to be 
taking medication.  There is no further evidence of record 
relevant to the nature, duration and severity of the 
veteran's manifestations of duodenal spasm.

Analysis

The Board has considered the June 1999 VA examination 
conclusion that the veteran experiences moderate symptoms and 
that he takes medication for such, in conjunction with X-ray 
notation of moderate gastritis in addition to esophagitis and 
duodenitis and concludes that such symptoms raise a question 
of entitlement to a 20 percent as opposed to a 10 percent 
rating under Diagnostic Code 7305.  As such, a 20 percent 
evaluation is granted to the veteran herein.  See 38 C.F.R. 
§ 4.7.  However, the available medical evidence fails to 
document impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more to warrant 
assignment of more than a 20 percent evaluation.  

To the extent the veteran has argued his disability is 
incapacitating, the Board notes VA request for further 
examination to investigate the veteran's complaints of severe 
duodenal symptoms.  




The RO notified the veteran at his last address of record 
that further examination was scheduled to determine the 
severity of his duodenal spasm for Board adjudication 
purposes.  The veteran failed to report for such examination 
and provided no statement as to having had good cause not to 
report.

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or re-examination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).

In a supplemental statement of the case issued in March 2000, 
the RO advised the veteran that his failure to report without 
cause was the basis of the denial of his claim.  The veteran 
did not thereafter provide a statement of good cause, and, 
the Board notes has also failed to report for a scheduled 
hearing before a Member of the Board in connection with his 
claim.  Although the RO included notification to the veteran 
that the examination could be rescheduled at his request, the 
veteran did not request such or otherwise evidence his 
willingness to report for an examination.

Accordingly, the veteran has been properly notified of the 
consequences of his failure to report and his appeal, beyond 
the 20 percent grant herein above, will be decided in 
accordance with 38 C.F.R. § 3.655(b).  In sum, this is an 
increased rating claim where the requested examination 
evidence was necessary to rate the disability.  As the 
veteran failed to report without good cause, the matter of 
entitlement to an evaluation in excess of 20 percent is 
denied.  38 C.F.R. § 3.655(b).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for pes 
cavus, the appeal is granted to this extent only.

Entitlement to an increased evaluation of 20 percent for 
duodenal spasm is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 20 percent for 
duodenal spasm is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has reopened the veteran's claim of entitlement to 
service connection for pes cavus herein above.  To avoid 
prejudice to the veteran, the case is remanded for the RO to 
conduct a de novo review of the complete evidentiary record.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines VA obligations with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The law now specifically provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  VCAA, § 3(a) (to be codified 
at 38 U.S.C.A. § 5103A(d)).  

In this case the record clearly shows diagnosis of pes cavus 
and active symptomatology associated with such during the 
veteran's active service period and also shows currently 
diagnosed pes cavus.  The claims file contains unclear and/or 
conflicting medical statements as to the nature of pes cavus 
and the relationship, if any, to the veteran's service 
period.  Accordingly, a medical opinion is necessary prior to 
Board adjudication on the merits. 

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992), 57 Fed. Reg. 49,747 (1992)).  


Accordingly, the claim is remanded to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should, 
in accordance with the VCAA, § 3(a), (to 
be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximates dates 
of treatment for all medical care 
providers, VA and non-VA, who may possess 
additional records referable to treatment 
for a bilateral foot disability.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  The 
RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under VCAA, § 3(a) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

3.  The RO should schedule the veteran 
for VA examination by an appropriate 
medical specialist for  the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of his pes 
cavus.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner is requested to provide an 
opinion as to the likelihood that the 
veteran currently has pes cavus that is 
related to his period of active service.  
The examiner is specifically requested to 
comment on the relationship, if any of 
the veteran's in-service foot symptoms to 
his current foot symptoms.  Any opinions 
expressed by the examiner must be 
accompanied by  a complete rationale.

The veteran is advised that the 
examination requested in this remand are 
necessary to evaluate his claim, and that 
a failure without good cause to report 
for scheduled examinations, without good 
cause, could result in the denial of such 
claim.  38 C.F.R. § 3.655.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the veteran's claim of entitlement to 
service connection for pes cavus on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO issue a supplemental statement 
of the case which should contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable laws and regulations 
considered pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



